KILEY, Circuit Judge
(dissenting).
I respectfully dissent.
It is my opinion that the district court applied an erroneous rule of law in directing a verdict against plaintiff, and *640that under Illinois law plaintiff made out a case for the jury.
The rule is that where only a portion of the premises is rented and the landlord retains control of other parts of the same such as stairways, passageways, or cellarways, or where he rents the premises to several tenants, retaining control over a part of the same for the common use of the several tenants, he has the duty of exercising reasonable care to keep the premises in a reasonably safe condition and he is liable for an injury which results to persons, lawfully in such place, from failure to perform such duty. Shoninger Co. v. Mann, 219 Ill. 242, 76 N.E. 354 [3 L.R.A.,N.S., 1097] (1905). (Emphasis added.)
Murphy v. Illinois State Trust Co., 375 Ill. 310, 314-15, 31 N.E.2d 305, 307 (1940); accord Mueller v. Phelps, 252 Ill. 630, 97 N.E. 228 (1912); Fisher v. Jansen, 30 Ill.App. 91, 93, aff’d 128 Ill. 549, 21 N.E. 598 (1889). The Supreme Court of Illinois does not undertake to designate the status of the injured party as “invitee” or “licensee”.
The evidence here clearly tends to prove the lawfulness of plaintiff’s presence in the common vestibule, at the implied invitation of defendant, Fisher v. Jansen, supra; and to prove negligence on defendant’s part in not anticipating that the unenclosed vestibule could be dangerous in snowy, drizzly weather, and in failing to exercise reasonable care to protect those lawfully on the premises from that danger.
The rule in Murphy was announced after the decision in Roth v. Schaefer, 300 Ill.App. 464, 21 N.E.2d 328 (1939), cited by the majority, and the earlier ease of Shoninger Co. v. Mann was not cited in Roth v. Schaefer. In Schmidt v. Langer, 336 Ill.App. 158, 83 N.E.2d 34 (1948), also cited by the majority, the basis of the decision was that there was no evidence of negligence; and the plaintiff there was a social guest of the defendant apartment owner.
Under Illinois law a social guest is entitled only not to be injured by wilful or wanton misconduct of his host, Biggs v. Bear, 320 Ill.App. 597, 51 N.E.2d 799 (1943), and the fact that the host is the landlord of an aparment building does not change that duty. But the rule is otherwise as to other persons lawfully on the premises. Fisher v. Jansen, supra.
I think the majority erred also in taking the evidence unfavorably to plaintiff on the question of a directed verdict, by presuming that his left foot was on the outside step.
I would reverse and remand.